DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/477,843, filed on 09/04/2014.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 14/477,843, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘843 application fails to provide a teaching a learning module that optimizes the user learning path simulates multiple different learning paths and a recommendation module that presents to the user for optimizing a user’s learning path.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a monitoring module that…”, “a metadata module that …”, “a machine learning module that …”, “recommendation module that” in claim 1; a code integrating module that … in claim 8 and "module that continuously monitoring ..."; "module that tracking data ...", "module that ... optimizing the user's learning path", "a recommendation module that ..." in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: "means for continuously monitoring ...", "means for tracking data ...", "means ... optimizing the user's learning path", "presenting one or more recommendation ..." in claim 19.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 includes a limitation directed to “… at least a portion of said modules”.  The limitation of “said modules” is unclear and lacks antecedent basis since it is unclear which modules that applicant is referring to.  The limitation of claims 2-15 are rejected due to the dependency requirement of claim 1.   
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239.
Additionally, the limitation of claim 1-20 are also rejected under 35 U.S.C 112(b) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The limitation of claim 1-20 has been interpreted under 35 U.S.C 112(f).  However, the specification is silent on the specific structure or algorithm that perform the function of the monitoring module, the metadata module, machine-learning module and recommendation module.  The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 (Fed. Cir. 1999) [see MPEP 2181. II A].  For example, paragraph 83 of the specification provides a result of the machine-learning module.  Paragraph 74, 77 and 103 only provides the result of the monitoring module, the metadata module and the recommendation module

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification is silent on the algorithm or computer needed to perform the function of “a code integrating module that converts the user’s interactions for performing the one or more simulated tasks into code for one or more programming languages.”  The specification only provides describes the result of the code integrating module (see paragraph 107).  When examining computer-implemented functional claims, the specification must discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function. The specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) [see MPEP 2161.01]. 
Additionally, the limitation of claim 8 is also rejected under 35 U.S.C 112(b) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The limitation of claim 8 has been interpreted under 35 U.S.C 112(f).  However, the specification is silent on the specific structure or algorithm that perform the function of the code integrating module.  The proper test for meeting the definiteness requirement is that the corresponding structure (or material or acts) of a means- (or step-) plus-function limitation must be disclosed in the specification itself in a way that one skilled in the art will understand what structure (or material or acts) will perform the recited function. See Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1381, 53 USPQ2d 1225, 1230 .  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, 12, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lachina US 20130122980, and in view of Chiang US 20140120516
Claims 1, 19 and 20: The Lachina reference provides a teaching of an apparatus comprising:
a monitoring module that continuously monitors one or more interactions of a user while the user performs one or more simulated tasks digitally presented to the user, the one or more simulated tasks associated with a learning path (see paragraph 73-74 user is being monitored by virtue of user’s score and user’s input event); 
a metadata module that tracks data describing the user’s interactions during the user’s performance of the one or more simulated tasks of the learning path (see paragraph 79 “Score data 1002, Time data 1004, Attempts data 1006, Number of Interactions data 1008, and Options Chosen data 1010”).  

The LaChina  reference is silent on the feature of “a machine learning module that, dynamically and in real-time, optimizes the user’s learning path by simulating multiple different learning paths using one or more machine learning processes and the tracked data” and a recommendation module that presents one or more recommendations to the user for optimizing the user’s learning path, the one or more recommendations generated as a function of the optimized learning path.  
However, the Chiang reference provides a teaching of “a machine learning module that, dynamically and in real-time, optimizes the user’s learning path by simulating multiple different learning paths using one or more machine learning processes and the tracked data” (see paragraph 159 “one preferred embodiment of how a student might progress through a course in the context of the MIIC of the present invention“ ) and a recommendation module that presents one or more recommendations to the user for optimizing the user’s learning path, the one or more recommendations generated as a function of the optimized learning path (see paragraph 165).   
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference   with the feature of “a machine learning module that, dynamically and in real-time, optimizes the user’s learning path by simulating multiple different learning paths using one or more machine learning processes and the tracked data”, as taught by the Chiang reference, in order to individualized the teaching of new learning material to the student.  

Claim 2:  The Lachina reference is silent on the teaching of wherein the machine learning module further comprises an artificial neural network configured to use the tracked data to determine an optimal learning path for the user.  However, the Chiang reference provides a teaching of wherein the machine learning module further comprises an artificial neural network configured to use the tracked data to determine 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LaChina reference with the feature of wherein the machine learning module further comprises an artificial neural network configured to use the tracked data to determine an optimal learning path for the user, as taught by Chiang, in order to provide a learning environment that can self-customize based on the user’s interest and strength (see paragraph 37). 
Claim 10:  The LaChina reference provides a teaching of  wherein the one or more interactions that the monitoring module monitors comprises one or more of cursor movements, keyboard input (see paragraph 79 user’s mouse click and keyboard input respectively).  
Claim 12:  The LaChina reference provides a teaching of wherein the data that the data tracking module tracks for the one or more interactions includes one or more of: an amount of time that the user consumes a multimedia element and website navigation (see paragraph 81 time data and page view ).  
Claim 17: The LaChina reference provides a teaching of further comprising one or more data stores for storing the tracked data, the one or more data stores located remotely to the server and communicatively coupled to the server over the network (see paragraph 59).  
Claims 16:  The Lachina reference provides a teaching of an apparatus comprising:  
	A network (see paragraph 54 computer connected to via communication link 220);
	a monitoring module that continuously monitors one or more interactions of a user while the user performs one or more simulated tasks digitally presented to the user, the one or more simulated tasks associated with a learning path (see paragraph 73-74 user is being monitored by virtue of user’s score and user’s input event); 
a metadata module that tracks data describing the user’s interactions during the user’s performance of the one or more simulated tasks of the learning path (see paragraph 79 “Score data 1002, Time data 1004, Attempts data 1006, Number of Interactions data 1008, and Options Chosen data 1010”).  

The LaChina reference is silent on the feature of “a machine learning module that, dynamically and in real-time, optimizes the user’s learning path by simulating multiple different learning paths using one or more machine learning processes and the tracked data” and a recommendation module that presents one or more recommendations to the user for optimizing the user’s learning path, the one or more recommendations generated as a function of the optimized learning path and “A server configured to preset a learning interface to a user.   
However, the Chiang reference provides a teaching of “a machine learning module that, dynamically and in real-time, optimizes the user’s learning path by simulating multiple different learning paths using one or more machine learning processes and the tracked data” (see paragraph 159 “one preferred embodiment of how a student might progress through a course in the context of the MIIC of the present invention“ ) and a recommendation module that presents one or more recommendations to the user for optimizing the user’s learning path, the one or more recommendations generated as a function of the optimized learning path (see paragraph 165).   
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reference   with the feature of “a machine learning module that, dynamically and in real-time, optimizes the user’s learning path by simulating multiple different learning paths using one or more machine learning processes and the tracked data”, as taught by the Chiang reference, in order to individualized the teaching of new learning material to the student. 
The Chiang reference provides a teaching of  a server configured to preset a learning interface to a user (see paragraph 91).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a server configured to preset a learning interface to a user in order to provide the ability to serve more than one client/student at a time.  

Claims 3-6, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lachina US 2013/0122980, and in view of Chiang US 2014/0120516 and further in view of Wellman US 2014/0205990
Claim 3:  The Lachina reference is silent on the teaching of artificial neural network is trained using a plurality of historical data tracked for interactions from a plurality of different users that performed simulated tasks associated with their respective learning paths.  
However, the Wellman reference provides a teaching of artificial neural network is trained using a plurality of historical data tracked for interactions from a plurality of different users that performed simulated tasks associated with their respective learning paths (see paragraph 76 “ generate a machine learning ensemble for a plurality of different archetypal learning patterns using training data and/or test data such as previously monitored students 104“).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Wellman reference with the feature of artificial neural network is trained using a plurality of historical data tracked for interactions from a plurality of different users that performed simulated tasks associated with their respective learning paths, as taught by Wellman, in order to provide a system that can adapt to the learning need of a student (see paragraph 20). 
  
Claim 4:  The Lachina reference is silent on the teaching of wherein the machine learning module uses output from the artificial neural network to generate the one or more recommendations.  However, the Wellman reference provides a teaching of wherein the machine learning module uses output from the artificial neural network to generate the one or more recommendations (see paragraph 21 “ A machine learning module, in certain embodiments, is configured to determine a recommended learning action using machine learning “).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Lachina reference with the feature of wherein the machine learning module uses output from the artificial neural network to generate the one or 

Claim 5:  The LaChina reference is silent on the teaching of wherein the machine learning module compares the tracked data from the user’s interactions with one or more reference  learning paths for the one or more simulated tasks to determine one or more recommendations for optimizing the user’s learning path.  
However, the LaChina reference provides a teaching of wherein the machine learning module compares the tracked data from the user’s interactions with one or more reference  learning paths for the one or more simulated tasks to determine one or more recommendations for optimizing the user’s learning path (see paragraph 18 plurallity of archetypal learning pattern and paragraph 62 the student is being matched to the one or more learning archetypal patters).  
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LaChina reference with the feature of wherein the machine learning module compares the tracked data from the user’s interactions with one or more reference  learning paths for the one or more simulated tasks to determine one or more recommendations for optimizing the user’s learning path, as taught by Wellman, in order to provide a system that can adapt to the learning need of a student (see paragraph 20).  

Claim 6:  The LaChina reference is silent on the teaching of wherein the one or more reference learning paths include one or more of: an expert learning path; a learning path for a peer of the user; and previous versions of the user’s learning path.
	However, the Wellman reference provides a teaching of wherein the one or more reference learning paths include one or more of a previous version of the user’s learning path (see paragraph 76 “ generate a machine learning ensemble for a plurality of different archetypal learning patterns using training data from previous academic periods (e.g., semester, trimester, quarter)). 


Claim 9:  The LaChina reference is silent on the teaching of wherein the one or more recommendations comprise one or more of instructions.  However, the Wellman reference provide a teaching of wherein the one or more recommendations comprise one or more of instructions (see paragraph 81 e.g. an assignment to the student or a different recommended lesson). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LaChina reference wherein the one or more recommendations comprise one or more of instructions with  wherein the one or more recommendations comprise one or more of instructions, as taught by  Wellman, in order to provide a system that can adapt to the learning need of a student (see paragraph 20).  

Claim 11:  The LaChina reference provides a teaching wherein the monitoring module creates metadata for each of the one or more interactions (see paragraph 79), the metadata for each interaction comprising an amount of time that the interaction was performed (see paragraph 79 item 1004).   However, it is silent on the teaching of that the metadata comprising of an identifier for the interaction, a type of the interaction, a timestamp for when the interaction occurred, a location for the interaction.  
	The Wellman reference provides a teaching of an identifier for the interaction (see paragraph 64 mouse movement”), a type of the interaction (see paragraph 64 “browser tab focus/unfocus“), a timestamp for when the interaction occurred (see paragraph 64 “time on the page”, a location for the interaction (see paragraph 64 “clicks on a page element”). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LaChina reference with a teaching that the metadata .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lachina US 2013/0122980, and in view of Chiang US 2014/0120516, in view of Wellman US 2014/0205990 and further in view of Zaslavsky et al US 2015/0243179

Claim 7: The Chiang reference is silent on the teaching that the machine learning module further incorporates user profile data to optimize the user’s learning path, the user profile data comprising demographic data, experience data, academic data, and the user’s learning schedule.
	The Zalavsky reference provides a teaching that the machine learning module further incorporates user profile data to optimize the user’s learning path (see paragraph 29), wherein the user profile data comprising demographic data (see paragraph 71 to present a same or similar concept at varying levels of detail based on demographics), experience data (see paragraph 71 “different context”, academic data (see paragraph 71 “presenting different material for a mathematic major then from a business major”) , and the user’s learning schedule (see paragraph 96 adapt to an available time window).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LaChina reference with the feature the machine learning module further incorporates user profile data to optimize the user’s learning path, the user profile data comprising demographic data, experience data, academic data, and the user’s learning schedule, as taught by Zalasky, adapt the systems to the specific circumstances of the student (see paragraph 3).   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lachina US 2013/0122980, and in view of Chiang US 2014/0120516, in view of Wellman US 2014/0205990 and further in view of Satheesh US 20050053908
Claim 13:  The LaChina reference provides a teaching of a gaming module that:  assigns the user scores during the user’s performance of the one or more simulated tasks  (see FIG. 7 item 1002 “score”).
The La China reference is silent on the teaching of compares, in real-time, the user’s scores during the user’s performance of the one or more simulated tasks with scores for other users who are performing the same simulated tasks.  However, the Satheesh et al provides a teaching of compares, in real-time, the user’s scores during the user’s performance of the one or more simulated tasks with scores for other users who are performing the same simulated tasks (see paragraph 49 comparing score across class).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LaChina reference with the feature of compares, in real-time, the user’s scores during the user’s performance of the one or more simulated tasks with scores for other users who are performing the same simulated tasks, as taught by Sateesh et al, in order to provide an objective way of evaluating the performance of the student.   
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lachina US 2013/0122980, and in view of Chiang US 2014/0120516, in view of Wellman US 2014/0205990 and further in view of Murdoch US 2014/0122595
Claim 14: The LaChina reference provides a teaching of a collaborating module that facilitates communications between the user and one or more other users who are performing the same simulated tasks.
However, the Murdoch reference provides a teaching of a collaborating module that facilitates communications between the user and one or more other users who are performing the same simulated tasks  (see paragraph 188 chat to find other user).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LaChina reference with a collaborating module that facilitates communications between the user and one or more other users who are performing the same simulated tasks, as taught by Murdoch, in order to provide a resource to the user to help an another user.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lachina US 2013/0122980, and in view of Chiang US 2014/0120516, in view of Wellman US 2014/0205990 and further in view of Beams US 7,280,991
Claim 15:  The LaChina reference is silent on the teaching of  wherein the one or more simulated tasks comprise one or more tasks associated with a data analysis project.
However, the Beams reference provides a teaching wherein the one or more simulated tasks comprise one or more tasks associated with a data analysis project (see FIG. 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the LaChina reference with the feature of  wherein the one or more simulated tasks comprise one or more tasks associated with a data analysis project, as taught by Beams, in order to provide a realistic model of the task (see col. 34:15-25).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lachina US 2013/0122980, and in view of Chiang US 2014/0120516, in view of Wellman US 2014/0205990 and further in view of Ye US 20130311409
Claim 18: The LaChina reference provides a teaching of wherein the server comprises one of a plurality of virtual servers executing on cloud devices, the plurality of virtual servers configured to execute different machine learning processes for optimizing the user’s learning path, the one or more data stores mounted as local drives on the virtual servers.	However, the Ye reference provides a teaching of wherein the server comprises one of a plurality of virtual servers executing on cloud devices, the plurality of virtual servers configured to execute different machine learning processes for optimizing the user’s learning path, the one or more data stores mounted as local drives on the virtual servers (see paragraph 21 and 23 cloud server).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J UTAMA/Primary Examiner, Art Unit 3715